


EXHIBIT 10.26
Execution Copy

SECOND AMENDED AND RESTATED

TRADEMARK LICENSE AGREEMENT

 

This Second Amended and Restated Trademark License Agreement (“Agreement”) is
entered into as of the 31st day of December, 2001 (the “Effective Date”), by and
between La Quinta Worldwide, LLC, a Nevada limited liability company (successor
in interest to La Quinta Properties, Inc., a Delaware corporation (“LQ
Properties”) with respect to the Trademarks and the goodwill relating thereto
(as defined below)) (“Licensor”) and LQC Leasing, LLC, a Delaware limited
liability company (“Licensee”)

 

STATEMENT

 

Licensor is the owner of many trademarks and service marks, and all related
goodwill (as set forth on Schedule A annexed hereto), for use in connection with
hotel and motel services and related restaurant services, including such rights
which are registered and/or the subject of pending applications and filings
throughout the world (hereinafter collectively the “Trademarks”).

 

On or about July 17, 1998, LQ Properties (f/k/a Meditrust Corporation) entered
into a Trademark License Agreement pursuant to which LQ Properties granted to La
Quinta Leasing Company (f/k/a The La Quinta Company) (“Leasing Company”), the
right, license and privilege to use the Trademarks in connection with its
operation of hotels and to offer certain services under the Trademarks (the
“Original License”).  The Original License Agreement was further amended and
restated by the parties in order to set forth certain other rights and
obligations relating to Leasing Company’s rights under the Original License (the
“Amended License”).

 

1

--------------------------------------------------------------------------------


 

Pursuant to that certain Assignment and Assumption Agreement, made as of
December 17, 2001, by and between Leasing Company and Licensee, Leasing Company
agreed to assign to Licensee, and Licensee agreed to assume, all of Leasing
Company’s right and interest in, to and under the Amended License.

 

Licensor, as the current owner of the Trademarks, and Licensee, as the current
licensee of the Trademarks, now desire to amend and restate the Original License
and the Amended License to set forth certain other rights and obligations
between the parties.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for good and valuable consideration, it is agreed as follows:

 

Article I -  Definitions

 

1.1                                 “Advertising Materials” shall mean all
advertising and business materials used by Licensee which bear, feature or
include any reference to the Trademarks and are used in connection with the
Licensed Services.

 

1.2                                 “Business Materials” shall mean and include
all stationery, letterheads, envelopes, business cards, invoices, advertising
and promotional materials, and all other business and commercial materials used
by Licensee which bear the Trademarks.

 

1.3                                 “GAAP” shall mean generally accepted
accounting principals, consistently applied through the relevant period.

 

1.4                                 “Gross Revenues” shall mean all revenues,
receipts, and income of any kind derived directly or indirectly by Licensee from
or in connection with each of the hotel facilities whether on a cash basis or
credit, paid or collected, determined in accordance with GAAP

 

2

--------------------------------------------------------------------------------


 

and the Uniform System, but excluding, however: (i)  funds furnished by
Licensor, (ii) federal, state and municipal excise, sales, and use taxes
collected directly from patrons and guests or as part of the sale price of any
goods, services or displays, such as gross receipts, admissions, cabaret or
similar or equivalent taxes and paid over to federal, state or municipal
governments, (iii) gratuities, (iv) proceeds of insurance and condemnation (v)
proceeds from sales other than sales in the ordinary course of business, (vi)
all loan proceeds from financing or refinancings of any hotel facility or
interests therein or components thereof, (vii) judgments and awards, except any
portion thereof arising from normal business operations of any hotel facility,
and (viii) items constituting “allowances” under the Uniform System.

 

1.5                                 “Licensed Services” shall mean the operation
and management of hotels, motels and restaurants in the facilities which
Licensee leases pursuant to certain lease agreements (the “Lease Agreements”) as
described on Schedule B attached hereto, as modified from time to time, which
are identified by the Trademarks and the advertising, promotion and offering of
the hotel, motel and restaurant services in the leased facilities identified by
the Trademarks.

 

1.6                                 “Licensed Services Locations” shall mean
those facilities where the Licensed Services are offered.

 

1.7                                 “Specified Quality Standards” shall mean
those standards of design, appearance and quality for the Licensed Services,
Licensed Services Locations, Business Materials and Advertising Materials which
are consistent with the prestige and integrity of the

 

3

--------------------------------------------------------------------------------


 

Trademarks and are of a level and type satisfactory to Licensor.

 

1.8                                 “Territory” shall mean in every location in
which Licensee leases and operates hotel facilities pursuant to the (“Lease
Agreements”) that were assigned, effective as of December 17, 2001, to Licensee
pursuant to those Lease Assignment and Assumption Agreements.

 

1.9                                 “Trademarks” shall mean all of the
trademarks, logos, names, brands and service marks identified in Schedule A
(including those which are the subject of registration, application and use
under the common law), which is annexed hereto and made a part hereof, and all
combinations and derivatives thereof that Licensor may own in the future, and
other related trademarks, if any, which may be developed by Licensor.  Schedule
A shall be periodically updated to incorporate such newly developed trademarks,
no less frequently than once annually.  All use of such marks shall inure to the
benefit of the Licensor.

 

1.10                           “Uniform System” shall have the meaning set forth
in the Lease Agreements.

 

Article II -  Grant of License

 

2.1                                 Licensor hereby grants to Licensee a
non-exclusive right, non-assignable, non-sublicensable license and privilege to
use the Trademarks solely in connection with the Licensed Services in the
Territory.  Licensee agrees that unless authorized or required by Licensor, it
will not make, or authorize to be made, any use, directly or indirectly, of the
Trademarks in connection with any other services not expressly discussed herein.

 

2.2                                 Licensor hereby grants to Licensee the
right, license and privilege to use one or more of

 

4

--------------------------------------------------------------------------------


 

the Trademarks as part of a composite trade name or corporate name, pursuant to
its obligations under this Agreement, and in accordance with all of the terms
and conditions of this Agreement.  Licensee may use the Trademarks on invoices,
order forms, stationery, business cards and telephone and directory listings,
provided that all such use of the Trademarks shall be made in conformity with
guidelines established by Licensor.

 

2.3                                 All rights with respect to the use of the
Trademarks which have not been granted hereunder are expressly reserved by
Licensor for its own use and benefit, including without limitation, (i) the
right to grant license rights to any third party, including but not limited to a
subsidiary or affiliated company, to use the Trademarks in connection with the
ownership and operation of hotels, motels and restaurants; (ii) the right to
grant license rights to any third party, including but not limited to a
subsidiary or affiliated company, to use the Trademarks in connection with the
ownership and operation of a web site relating to the offering of hotel, motel
and restaurant services; (iii) the right to grant license rights to any third
party to use the Trademarks to offer hotel, motel and restaurant services on a
third party web site; and (iv) the right to use or the right grant license
rights to any third party to use the any of the Trademarks as part of a domain
name.

 

Article III -  Effective Date and Duration


 

3.1                                 This Agreement and the license herein shall
commence as of the Effective Date, and shall terminate on July 17, 2003 (the
“Initial Term”) unless sooner terminated as herein provided.

 

3.2                                 Upon the expiration of the Initial Term,
this Agreement shall renew automatically, for

 

5

--------------------------------------------------------------------------------


 

additional five (5) year terms (“Renewal Period”), commencing on July 18, 2003,
provided that Licensee is not in breach of any provision herein (the “Renewal
Term”).  However, either party may, in its discretion notify the other party in
writing, not less than sixty (60) days prior to the expiration of the Initial
Term or the Renewal Period, that this Agreement shall be terminated at the end
of the Initial Term or Renewal Period, respectively.

 

Article IV -  Quality Control and Prestige of the Trademarks

 

4.1                                 Licensee agrees that the Licensed Services,
Licensed Services Locations covered by this Agreement and the Advertising
Materials and Business Materials used therewith shall be of such style,
appearance, distinctiveness and quality as to protect and enhance the prestige
of Licensor, its Trademarks and the goodwill pertaining thereto; that the
Licensed Services will be advertised, marketed, promoted and offered in
accordance with all applicable laws and regulations; and that the policy of sale
and exploitation by Licensee shall be of a high standard.  The quality of the
Licensed Services and Licensed Services Locations, as well as the quality of all
Business Materials and Advertising Materials developed by Licensee shall meet
and satisfy the Specified Quality Standards.

 

4.2                                 Licensee agrees that the Trademarks are well
recognized by the trade and public and are of great importance and value to
Licensor.  Accordingly, Licensee agrees that its use of the Trademarks shall be
in a commercially acceptable and responsible manner and style to protect and
enhance the prestige of the Trademarks and Licensor, and only in connection with
the Licensed Services, the Licensed Services Locations and the Advertising

 

6

--------------------------------------------------------------------------------


 

Materials and Business Materials associated therewith.

 

4.3                                 The Licensed Services Locations shall retain
appearances which conform in all respects to the signage, design, layout,
appearance, style, taste, decoration and location approved and established by
Licensor in accordance with the Specified Quality Standards.

 

4.4                                 In furtherance of the purpose and intent
expressed above, Licensee shall, upon Licensor’s reasonable request, supply to
Licensor or a designated subsidiary of Licensor (“Reviewing Party”), samples of
any Business Materials and Advertising Materials that include the Trademarks to
ensure that such Business Materials and Advertising Materials are in compliance
with the Specified Quality Standards.  These submissions shall be with respect
to any Business Materials and Advertising Materials which are not otherwise
prepared or previously approved by Licensor or the Reviewing Party and which
vary from Licensor’s standard advertising and promotional materials.  Licensee
shall, upon the Reviewing Party’s reasonable request, permit reasonable
inspection of the Licensed Services Locations during business hours by the
Reviewing Party to inspect the Licensed Services Locations to ensure that the
operations and methods of offering the Licensed Services, and the like, that
include the use of the Trademarks, are in compliance with the Specified Quality
Standards.

 

4.5                                 Licensor shall have the right to impose upon
Licensee, as necessary, other additional specifications or requirements not
provided for under this Agreement to maintain control over the Licensed Services
to ensure that the requisite quality standard is being maintained in connection
with the offering of the Licensed Services for which the

 

7

--------------------------------------------------------------------------------


 

Trademarks are used.

 

4.6                                 In the event Licensor determines that any
Licensed Services, Licensed Services Locations or the Advertising Materials or
Business Materials created by Licensee do not comply with the Specified Quality
Standards, it shall advise Licensee of all matters requiring change or
improvement and Licensee shall comply in all respects with Licensor’s
directions.   Licensee shall be responsible for the costs of developing and
making representative samples of those Business Materials and Advertising
Materials which are submitted to Licensor or the Reviewing Party pursuant to
paragraph 4.4 herein.

 

4.7                                 The Reviewing Party shall provide a report
to Licensee, and a copy to Licensor of the same, within a reasonable period of
time after the Reviewing Party’s inspection of a Licensed Services Location or
examination of Licensee’s Advertising Materials and/or Business Materials which
shall set forth whether the Licensed Services Location, Advertising Materials
and/or Business Materials were in compliance with the Specified Quality
Standards.

 

Article V -  Property of Licensor

 

5.1                                 Licensee recognizes the great value of the
goodwill associated with the Trademarks and the identification of the Licensed
Services with the Trademarks, and acknowledges that the Trademarks and all
rights therein and goodwill pertaining thereto, are the exclusive property of
and solely owned by Licensor.  Licensee will at all times hold out and represent
Licensor to be the owner of the Trademarks and that Licensee is a Licensee of
Licensor.

 

8

--------------------------------------------------------------------------------


 

5.2                                 All use by Licensee of the Trademarks shall
be deemed to inure to the benefit of Licensor.  To the extent any rights in and
to the Trademarks are deemed to accrue to Licensee, Licensee hereby assigns any
and all such rights, at such time as they may be deemed to accrue, including the
related goodwill, to Licensor.

 

5.3                                 Licensee agrees that it shall cause
appropriate indicia of ownership of the Trademarks (as required or approved by
Licensor or as required by law) to appear on or within all Advertising Materials
and Business Materials.


 

5.4                                 Licensee agrees to use the Trademarks only
in connection with the Licensed Services, Licensed Services Locations, Business
Materials and Advertising Materials and otherwise as specifically permitted
herein and will not use the Trademarks for any other purpose or for the benefit
of any other party.

 

Article VI -  Trademark Protection

 

6.1                                 Licensee agrees to assist Licensor, to the
extent reasonably required or requested by Licensor, to preserve, maintain and
enforce the Trademarks in the Territory.


 


6.2                                 LICENSOR AND LICENSEE EACH RECOGNIZE THAT IT
IS IMPORTANT TO PROTECT THE TRADEMARKS FROM INFRINGEMENT OR ENCROACHMENT IN THE
TERRITORY.  THEREFORE, TO THE EXTENT THAT LICENSEE HAS RIGHTS HEREUNDER,
LICENSOR AUTHORIZES LICENSEE TO COMMENCE AND PROSECUTE ANY CLAIMS OR SUITS FOR
INFRINGEMENT IN LICENSEE’S OWN NAME AS EXCLUSIVE LICENSEE, JOINING LICENSOR OR
ANY OTHER NECESSARY RELATED COMPANY AS A PARTY IF ADVISABLE OR IF REQUIRED BY
THE LAW OF THE PARTICULAR FORUM.  IF LICENSEE ELECTS NOT TO PROCEED TO TAKE
ACTION AGAINST A PARTICULAR

 

9

--------------------------------------------------------------------------------


 

infringement under this Agreement, Licensor may choose to proceed and to join
Licensee as a party, at Licensor’s sole cost and expense.  If such action is
commenced by Licensor, Licensee shall cooperate fully.

 

6.3                                 If Licensee cannot take unilateral action to
enforce the Trademarks, Licensor agrees that it shall either join Licensee as a
complaining party or it shall commence proceedings in Licensor’s own name or
take any other action necessary or advisable to protect the Trademarks from
infringement.  Licensor shall also be obligated to take such action or to
commence proceedings to protect the Trademarks in the Territory.  The costs and
expenses of any such action or proceedings shall be apportioned in accordance
with the terms and conditions to be agreed upon between Licensor and Licensee,
at that time.

 

6.4                                 If there is any monetary recovery in an
action prosecuted by Licensee on its own, Licensee shall have the right to
retain all such amounts recovered, unless the parties shall agree otherwise.

 

6.5                                 Licensee agrees that it will not, during the
term of this Agreement or thereafter, contest the Licensor’s ownership, title or
rights in and to the Trademarks, or contest the validity of this Agreement or
its binding effect on Licensee.

 

Article VII -  License Fee.

 

7.1                                 Licensee shall pay to Licensor a license fee
in the amount of two and one-half percent (2.5%) of Gross Revenues during the
Term (“License Fees”).

 

7.2                                 Licensee shall deliver to Licensor within
thirty (30) days after the end of each calendar

 

10

--------------------------------------------------------------------------------


 

quarter a written report showing its computation of License Fees due under this
Agreement, in such form and including such details as Licensor may reasonably
request.  Each report shall be certified as to its correctness by Licensee’s
principal financial officer or controller.  Simultaneously with the delivery of
each such report, Licensee shall tender payment of all License Fees shown to be
due thereon.

 

7.3                                 Licensee shall keep full, true and accurate
books of accounts and other records containing all information and data which
may be necessary to ascertain and verify the License Fees payable under this
Agreement.  During the Term of this Agreement and for a period of one year
following its termination, Licensor shall have the right from time to time to
inspect, or have an agent, accountant or other representative inspect, such
books, records and supporting data for the sole purpose of verifying the License
Fees due hereunder.

 

7.4                                 In the event that any payment owned by
Licensee to Licensor hereunder is not paid when due, interest at the rate of 18%
per annum (the “Overdue Rate”) from the day following the due date though the
actual date of payment shall be assessed and shall be payable by Licensee to
Licensor; provided, however, in no event shall the Overdue Rate be greater than
the maximum rate permitted under applicable law.

 

Article VIII -  Termination for Insolvency or Bankruptcy of Licensee

 

8.1                                 If Licensee files a petition in bankruptcy,
or by equivalent proceeding is adjudicated a bankrupt, or a petition in
bankruptcy is filed against Licensee, or if Licensee becomes insolvent or makes
an assignment for the benefit of creditors or any arrangement pursuant to any
bankruptcy law, or if Licensee discontinues its business or if a receiver is

 

11

--------------------------------------------------------------------------------


 

appointed for Licensee, this Agreement and the license hereby granted shall
automatically terminate without any notice, to the extent allowed by applicable
law.  In the event this Agreement and the license granted herein are so
terminated, Licensee, its receivers, representatives, trustees, agents,
administrators, successors and/or assigns, shall have no right to sell, exploit
or in any way deal with or in any of the Licensed Services covered by this
Agreement or use any Business Materials, Advertising Materials or other items
bearing the Trademarks except with and under the special consent and instruction
of Licensor, with such consent and instruction to be in written form.

 

8.2           The non-assumption of this Agreement by a trustee presiding over a
bankruptcy proceeding pursuant to any bankruptcy law where the Licensee is named
as a debtor in said proceedings shall operate to automatically terminate this
Agreement and the license hereby granted, without any notice whatsoever being
necessary, effective as of the date of the commencement of the bankruptcy
proceedings.

 

Article IX -  Termination for Breach

 

9.1                                 Except as otherwise agreed between the
parties, and as provided herein, if Licensee violates any of its material
obligations hereunder, Licensor shall have the right to terminate this Agreement
and the license herein granted, by giving to Licensee written notice of such
breach and intent to terminate this Agreement.  Unless Licensee cures such
breach within 30 days after receipt of such written notice or such other
extended time period as the parties shall mutually agree, this Agreement and the
license granted herein shall automatically terminate on the 30th day (or
extended period), unless otherwise

 

12

--------------------------------------------------------------------------------


 

agreed.  Termination of this Agreement and the license hereby granted shall be
without prejudice to any rights or remedies which Licensor may otherwise have
against Licensee.

 

Article X -  Consequences of Expiration or Termination of This Agreement

 

10.1                           Upon and after the expiration or termination of
this Agreement and the licenses herein granted as to any or all of the and
Licensed Services for whatever reason, all rights granted to Licensee hereunder
to use the Trademarks for such Licensed Services shall cease immediately.

 

10.2                           From and after the expiration or termination of
this Agreement and the licenses herein granted as to any or all of the Licensed
Services, Licensee agrees not to make references to the Trademarks in its
Advertising Materials or its Business Materials or make reference to having been
formerly associated with or licensed by Licensor, as to such services.  Licensee
agrees that it shall return to Licensor all Advertising Materials and Business
Materials previously provided by Licensor and shall destroy all Advertising
Materials and Business Materials bearing the Trademarks, which were created by
Licensee for use in connection with the Licensed Services and Licensed Services
Locations pursuant to this Agreement.

 

10.3                           Upon and after the expiration or termination of
this Agreement and the licenses herein granted as to any or all of the Licensed
Services, all rights as to such Licensed Services and use of the Trademarks
granted to Licensee hereunder shall forthwith revert to Licensor without the
need for any other formal or ratifying act.

 

13

--------------------------------------------------------------------------------


 

 

10.4                           Upon and after the expiration or termination of
this Agreement and the licenses herein granted as to any or all of the Licensed
Services, Licensee will refrain from further use of the Trademarks or any
further reference to them, direct or indirect, or of anything deemed by Licensor
to be a simulation of the Trademarks or deceptively similar thereto.

 

10.5                           Licensee recognizes that the unauthorized
dissemination of any materials bearing or incorporating the Trademarks upon
termination or expiration of this Agreement, would cause irreparable damage to
the prestige of Licensor, to the Trademarks and to the goodwill pertaining
thereto.  Accordingly, Licensee covenants and agrees that it shall comply with
all direction and instruction of Licensor concerning the use of the Trademarks.

 

Article XI -  Equitable Relief

 

11.1                           Licensee acknowledges and admits that there would
be no adequate remedy at law for its failure to comply with any of the material
terms and conditions hereof, and Licensee agrees that, in the event of any such
failure, Licensor shall be entitled to equitable relief by way of temporary
restraining order, temporary injunction and permanent injunction and such other
and further relief as any court with jurisdiction may deem proper.

 

Article XII -  Indemnity

 

12.1                           Licensee hereby indemnifies Licensor and
undertakes to defend and hold Licensor harmless from any claims, suits, loss and
damage (including reasonable attorneys’ fees) arising out of any allegedly
unauthorized use of any patent, process, idea, method, design, copyright or
device by Licensee (other than the Trademarks and other indicia furnished by

 

14

--------------------------------------------------------------------------------


 

Licensor) in connection with the Licensed Services covered by this Agreement or
any other alleged action by Licensee and also from any claims, suits, loss and
damage (including reasonable attorneys’ fees) arising out of the offering of the
Licensed Services.

 

12.2                           Licensor assumes no responsibility to Licensee or
to any third party with respect to the characteristics or quality of the
Licensed Services provided by Licensee.  Licensee agrees to defend, indemnify,
and hold harmless, Licensor, its subsidiaries, and affiliates and any successors
or assigns of Licensor or any of the Trademarks, and their officers, directors,
agents, and employees, against every claim, suit, loss, liability or damage
whatsoever (including but not limited to the expenses of investigation of and
defending against any claim or suit, any amount paid in settlement thereof, and
attorney’s fees), relating to the characteristics or quality of the Licensed
Services provided by or on behalf of Licensee.  Licensee agrees to assume the
defense of any action or claim which is within the scope of Licensee’s
responsibilities to defend, indemnify, and hold harmless hereunder.  Licensor
reserves the right to participate in any such action or claim with counsel of
its own choosing at its own expense.

 

12.3                           Licensee agrees that it will obtain and maintain,
at its own expense, and keep in force during the Term and for not less than one
year thereafter, comprehensive general liability insurance, including products
liability coverage, from a recognized insurance company providing adequate
protection naming Licensor as an additional insured against any claims, suits,
losses or damages for which it may be required to indemnify Licensor hereunder. 
Upon written request, Licensee will supply a copy of the related insurance

 

15

--------------------------------------------------------------------------------


 

policies to Licensor.

 

12.4                           The indemnities set forth herein shall survive
the expiration or termination of this Agreement.

 

Article XIII -  Miscellaneous

 

13.1                           All notices, requests, consents, demands,
approvals and other communications hereunder shall be deemed to have been duly
given, made or served if in writing and delivered personally or sent by
overnight carrier or by telex or telecopier with receipt confirmed, to the
respective parties to this Agreement as follows:

 

a.             If to Licensor:

 

La Quinta Worldwide, LLC

101 Convention Center Drive

Suite 850

Las Vegas, Nevada 89109

Attn:  Manager

 

b.             If to Licensee:

 

LQC Leasing, LLC

909 Hidden Ridge

Suite 600

Irving, Texas  75038

Attn:  Chief Executive Officer

 

The designation of the person to be so notified or the address of such person
for the purposes of such notice may be changed from time to time by similar
notice.


 


13.2                           THE PARTIES HERETO SHALL NOT BE LIABLE FOR
FAILURE OF PERFORMANCE HEREUNDER IF OCCASIONED BY WAR, DECLARED OR UNDECLARED,
FIRE, FLOOD, INTERRUPTION OF TRANSPORTATION, EMBARGO,


 

16

--------------------------------------------------------------------------------



 

accident, explosion, governmental orders, regulations, restrictions, priorities
or rationing, or by strikes, lockouts, or other labor troubles, interfering with
the supplies of raw materials entering into their production or any other cause
beyond the control of the parties.  Any suspension of performance by reason of
this paragraph shall be limited to the period during which such cause of failure
exists, but such suspension shall not affect the running of the term of this
Agreement as heretofore defined.

 

13.3                           Nothing herein contained shall be construed to
place the parties in a relationship of partners or joint venturers and Licensee
shall have no power to obligate or bind Licensor in any manner whatsoever.

 

13.4                           Any provision or provisions of this Agreement
which in any way contravenes the laws of any state or country in which this
Agreement is effective shall, in such state or country as the case may be, and
to the extent of such contravention of local law, be deemed separable and shall
not affect any other provision or provisions of this Agreement.

 

13.5                           None of the terms of this Agreement shall be
deemed to be waived or modified, nor shall this Agreement be renewed, extended,
terminated or discharged except by an agreement in writing signed by or on
behalf of both parties.  There are no representations, promises, warranties,
covenants or undertakings other than those contained in this Agreement, which
represent the entire understanding of the parties.

 

13.6                           This Agreement and Schedule A and Schedule B
hereto contain the full understanding of the parties with respect to the subject
matter hereof and supersede and replace in its

 

17

--------------------------------------------------------------------------------


 

entirety the Original License, the Amended License and all prior understandings
and writings relating thereto

 

13.7                           The failure of a party hereto to enforce, or the
delay by a party hereto to enforce, any of its rights under this Agreement shall
not be deemed a continuing waiver or a modification by such party of any of the
rights hereunder and a party may, within the time provided by the applicable
law, commence appropriate legal or equitable proceedings to enforce any or all
of its rights under this Agreement and any prior failure to enforce or delay in
enforcement shall not constitute a defense.

 

13.8                           This Agreement is made pursuant to and shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to its provisions as to choice of law.

 

13.9                           Licensor and Licensee shall each cooperate with
one another in entering into and executing any other written agreements and
applications necessary under the laws of any country or jurisdiction within the
Territory to give this Agreement full force and effect.

 

13.10                     This Agreement shall inure to the benefit of and shall
be binding upon the parties, and their respective permitted successors,
transferees and assigns; provided, however, that subject to paragraph 13.11
herein, Licensee may not assign all or any portion of this Agreement without the
express prior written consent of Licensor, which consent may be given or
withheld in Licensor’s absolute discretion.

 

13.11                     This Agreement may not be transferred or assigned by
Licensee to an unrelated third

 

18

--------------------------------------------------------------------------------


 

party other than in connection with the sale, disposition or merger of
Licensee’s company or business, or encumbered by a third party, except with
Licensor’s consent.  The following circumstances shall not be deemed to be an
assignment, and shall not require Licensor’s consent


 


A.                                       THE SALE OR DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE VOTING STOCK OR ASSETS OF LICENSEE; OR


 


B.                                      A PUBLIC OFFERING OR SALE TO
UNDERWRITERS OF CAPITAL STOCK BY LICENSEE OR ANY SUCCESSOR THERE­TO OR ANY
ACQUISITIONS BY OR OF LICENSEE THROUGH MERGER, PURCHASE OF ASSETS OR OTHERWISE
EFFECTED IN WHOLE OR IN PART BY ISSUANCE OR REISSUANCE OF LICENSEE’S SHARES OF
CAPITAL STOCK.

 

13.12                     Licensee agrees to comply, at its own expense, with
all laws, ordinances, rules, regulations, and other requirements, relating to
Licensee’s providing of Licensed Services, of all governmental units having
jurisdiction pertaining to this Agreement.


 

13.13                     Each party shall be responsible for any duties, taxes
or penalties imposed by any government on its respective products.


 

13.14                     Except as expressly identified herein, there are and
shall be no third party beneficiaries of this Agreement.

 

[Signature page to follow.]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Trademark License Agreement to be duly executed as of the date and year
first written above.

 

 

LA QUINTA WORLDWIDE, LLC

 

 

 

 

By:

/s/ STEVEN J. FLOWERS

 

 

 

Name: Steven J. Flowers

 

 

Title:  Vice President, Secretary and

 

 

  Assistant Treasurer

 

 

LQC LEASING, LLC

 

 

 

 

By:

LA QUINTA CORPORATION

 

Its:

Sole Member

 

 

 

 

By:

/s/ DAVID L. REA

 

 

 

Name: David L. Rea

 

 

Title:  Executive Vice President, Chief

 

 

Financial Officer and Treasurer

 

20

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Trademarks

 

Country

 

Trademark

 

Registration No./Serial No.

Argentina

 

 

 

 

 

 

LA QUINTA

 

1,656,347

 

 

 

 

 

 

 

LA QUINTA INN & DESIGN

 

1,656,565

Bahamas

 

 

 

 

 

 

LA QUINTA

 

17,113

Belize

 

 

 

 

 

 

LA QUINTA

 

7147

Bermuda

 

 

 

 

 

 

LA QUINTA

 

26748

Bolivia

 

 

 

 

 

 

LA QUINTA

 

62104-C

Brazil

 

 

 

 

 

 

LA QUINTA

 

817936351

 

 

 

 

 

 

 

LA QUINTA INN & WINDOW DESIGN

 

817936360

Canada

 

 

 

 

 

 

LA QUINTA

 

TMA364525

 

 

 

 

 

 

 

TELQUIK

 

111398200

 

 

 

 

 

 

 

LQ LA QUINTA INN &SUITES & DESIGN

 

111008400

 

 

 

 

 

 

 

RETURNS

 

111398100

 

 

 

 

 

 

 

LA QUINTA INN & DESIGN

 

111008500

 

A-1

--------------------------------------------------------------------------------


 

Chile

 

 

 

 

 

 

LA QUINTA INN & WINDOW DESIGN

 

443.213

Colombia

 

 

 

 

 

 

LA QUINTA

 

190254

 

 

 

 

 

 

 

LA QUINTA INN & WINDOW DESIGN

 

190253

 

 

 

 

 

Costa Rica

 

 

 

 

 

 

LA QUINTA

 

 

 

 

 

 

 

Ecuador

 

 

 

 

 

 

LA QUINTA

 

178-96

 

 

 

 

 

European Community

 

 

 

 

 

 

LA QUINTA

 

002393205

 

 

 

 

 

Guatemala

 

 

 

 

 

 

LA QUINTA

 

8806-94

 

 

 

 

 

India

 

 

 

 

 

 

LA QUINTA

 

677305

 

 

 

 

 

Indonesia

 

 

 

 

 

 

LA QUINTA

 

372248

 

 

 

 

 

Jamaica

 

 

 

 

 

 

LA QUINTA

 

28,596

 

 

 

 

 

Mexico

 

 

 

 

 

 

LA QUINTA

 

335462

 

 

 

 

 

 

 

LA QUINTA

 

328,919

 

 

 

 

 

 

 

TELQUIK

 

484,558

 

 

 

 

 

 

 

LA QUINTA INN & WINDOW DESIGN

 

485,952

 

 

 

 

 

 

 

LA QUINTA INN & WINDOW DESIGN

 

461,674

 

A-2

--------------------------------------------------------------------------------


 

Netherlands Antilles

 

 

 

 

 

 

LA QUINTA

 

18493

 

 

 

 

 

Nicaragua

 

 

 

 

 

 

LA QUINTA

 

30,237 CC

Panama

 

 

 

 

 

 

LA QUINTA

 

74714

 

 

 

 

 

United Kingdom

 

 

 

 

 

 

LA QUINTA

 

1348734

 

 

 

 

 

United States

 

 

 

 

 

 

LA QUINTA

 

1,080,641

 

 

 

 

 

 

 

TELQUIK

 

1,078,158

 

 

 

 

 

 

 

TEL QUIK (STYLIZED)

 

1,022,257

 

 

 

 

 

 

 

LA QUINTA INN & CABALLERO DESIGN

 

1,199,980

 

 

 

 

 

 

 

LA QUINTA (STYLIZED)

 

875,802

 

 

 

 

 

 

 

CABCLUB

 

1,411,799

 

 

 

 

 

 

 

LA QUINTA MOTOR INNS  & DESIGN

 

1,393,579

 

 

 

 

 

 

 

LA QUINTA MOTOR INNS & BUILDING DESIGN

 

1,393,578

 

 

 

 

 

 

 

CABCLUB & DESIGN

 

1,411,800

 

 

 

 

 

 

 

LA QUINTA BRAIN TRUST

 

1,429,660

 

 

 

 

 

 

 

KING PLUS

 

1,623,015

 

A-3

--------------------------------------------------------------------------------


 

 

 

KEENTA

 

1,563,984

 

 

 

 

 

 

 

RETURNS

 

1,572,636

 

 

 

 

 

 

 

LA QUINTA INN & WINDOW DESIGN

 

1,841,032

 

 

 

 

 

 

 

LA QUINTA INN & WINDOW DESIGN (WITH COLOR)

 

1,823,440

 

 

 

 

 

 

 

FIRST LIGHT

 

2,076,246

 

 

 

 

 

 

 

GOLD MEDAL

 

2,061,347

 

 

 

 

 

 

 

LQ LA QUINTA INN & SUITES & DESIGN

 

2,298,693

 

 

 

 

 

 

 

LQ LA QUINTA INN & SUITES AND DESIGN(COLOR)

 

2,300,509

 

 

 

 

 

 

 

AN OASIS FROM THEWORLD

 

2,365,000

 

 

 

 

 

 

 

CAFÉ QUINTA

 

76/029,804

 

 

 

 

 

 

 

LA QUINTA ELINK

 

76/269,141

 

 

 

 

 

 

 

WE’RE JUST YOUR STYLE

 

76/037,806

 

 

 

 

 

Venezuela

 

 

 

 

 

 

LA QUINTA

 

S.003310

 

 

 

 

 

 

 

LA QUINTA INN & WINDOW DESIGN

 

S.003002

 

 

 

 

 

State — Hawaii

 

 

 

 

 

 

LA QUINTA & CABALLERO DESIGN

 

21389

 

A-4

--------------------------------------------------------------------------------


 

State - Texas

 

 

 

 

 

 

TEL-QUIK

 

31656

 

 

LA QUINTA

 

46649

 

A-5

--------------------------------------------------------------------------------


 

SCHEDULE B

 

List of Leases

(All leases are effective as of July 17, 1998)

 

1.                                       Amended and Restated Facility Lease
Agreement between Meditrust Corporation, as Lessor, and The La Quinta Company,
as Lessee

 

2.                                       Amended and Restated Facility Lease
Agreement between Meditrust Corporation, as Lessor, and The La Quinta Company,
as Lessee

 

3.                                       Amended and Restated Facility Lease
Agreement between LQ Investments I, as Lessor, and The La Quinta Company, as
Lessee

 

4.                                       Amended and Restated Facility Lease
Agreement between LQ Investments II, as Lessor, and The La Quinta Company, as
Lessee

 

5.                                       Amended and Restated Facility Lease
Agreement between LQ-LNL Limited Partnership, as Lessor, and The La Quinta
Company, as Lessee

 

6.                                       Amended and Restated Facility Lease
Agreement between LQ-East Irvine Joint Venture, as Lessor, and The La Quinta
Company, as Lessee

 

7.                                       Amended and Restated Facility Lease
Agreement between La Quinta Inns of Lubbock, Inc., as Lessor, and The La Quinta
Company, as Lessee

 

8.                                       Amended and Restated Facility Lease
Agreement between LQ Motor Inn Venture-Austin No. 530, as Lessor, and The La
Quinta Company, as Lessee

 

9.                                       Amended and Restated Facility Lease
Agreement between LQ-Big Apple Venture, as Lessor, and The La Quinta Company, as
Lessee

 

10.                                 Amended and Restated Facility Lease
Agreement between La Quinta Denver-Peoria Street, Ltd., as Lessor and The La
Quinta Company, as Lessee

 

11.                                 Amended and Restated Facility Lease
Agreement between LQM Operating Partners, L.P., as Lessor, and The La Quinta
Company, as Lessee

 

12.                                 Amended and Restated Facility Lease
Agreement between La Quinta Development Partners, L.P., as Lessor and The La
Quinta Leasing Company, as Lessee

 

B-1

--------------------------------------------------------------------------------


 

13.                                 Amended and Restated Facility Lease
Agreement between La Quinta Development Partners, L.P., as Lessor, and The La
Quinta Company, as Lessee

 

14.                                 Amended and Restated Facility Lease
Agreement between LQ-Baton Rouge Joint Venture, as Lessor, and The La Quinta
Company, as Lessee

 

15.                                 Amended and Restated Facility Lease
Agreement between La Quinta San Antonio South Joint Venture, as Lessor, and The
La Quinta Company, as Lessee

 

B-2

--------------------------------------------------------------------------------
